Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2074 Filed 03/30/20 Page 1 of 21




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,

       Plaintiff,
                                          Case No. 16-20222
 v.                                       Hon. Arthur J. Tarnow

 RONALD MILLER,

      Defendant.
 _________________________________/

          United States’ Response and Brief in Opposition
                 to Defendant’s Motion for Release

       The response to defendant Ronald Miller’s motion for release from

 the Bureau of Prisons based on COVID-19 should be “maybe—but not

 yet, and not in this forum.” Late last week, Congress and the President

 enacted legislation, and the Attorney General issued a directive,

 enabling and instructing the Bureau of Prisons to increase the number

 of federal inmates released into home confinement during the COVID-

 19 pandemic. Given Miller’s age and medical conditions, it is likely that

 he will be considered for home confinement under that new authority.

       But Miller is by no means the only federal inmate under

 consideration for release. The Bureau of Prisons is urgently evaluating

 its entire prison population right now and attempting to determine
Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2075 Filed 03/30/20 Page 2 of 21




 which inmates are eligible for home confinement, are most at risk from

 COVID-19, and pose the least risk to the public. That process requires

 the Bureau of Prisons to identify the best candidates for release, ensure

 that their homes are suitable for home confinement, quarantine each of

 them for 14 days, and arrange for location monitoring. This necessarily

 requires prioritizing the most pressing cases, and Miller should not be

 permitted to line-jump other, more vulnerable and less dangerous

 inmates just by petitioning the Court.

       The Court also does not have jurisdiction to order Miller’s release.

 The home-confinement statutes do not provide for judicial review of the

 Bureau of Prisons’ decisions—much less preemptively. And because

 Miller has not sought compassionate release from the Bureau of Prisons

 based on COVID-19, as required under 18 U.S.C. § 3582(c)(1)(A), the

 Court does not have jurisdiction to address his argument on that point.

 Nor, in any event, do Miller’s age and medical conditions qualify him for

 compassionate release under that statute.

       .




                                      2
Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2076 Filed 03/30/20 Page 3 of 21




                                Background

       Beginning in around 2012, Miller led and organized a drug-

 trafficking operation, relying on several cohorts to retrieve, deliver,

 package, and sell drugs to end users. During the course of the

 conspiracy, Miller’s operation distributed more than a kilogram of

 heroin and multiple kilograms of cocaine. Despite his prior felony

 conviction, Miller also armed himself with a firearm—which agents

 later recovered from his house—to protect himself while distributing

 drugs. Miller was not a young man when he committed this offense,

 either. He was in his early 60s.

       Miller pleaded guilty to conspiracy to distribute heroin and to

 being a felon in possession of a firearm. His guideline range was 135–

 168 months in prison. But given Miller’s age and health conditions, the

 United States recommended a downward variance and suggested 96

 months as an appropriate custodial sentence. Miller asked to be

 sentenced to no more than the mandatory minimum of 60 months. The

 Court ultimately sentenced Miller to 72 months in prison. Miller, now

 69 years old, is serving his sentence at FCI Butner, a Bureau of Prisons




                                      3
Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2077 Filed 03/30/20 Page 4 of 21




 facility in North Carolina. To date, Miller has served roughly two years

 in prison.

          Members of Miller’s family, on his behalf, have now filed a

 petition with the Court, requesting his immediate release based on the

 COVID-19 pandemic. In response, the Court appointed the Federal

 Defender Office to represent Miller and ordered the parties to brief

 whether Miller might be eligible for either home confinement under 34

 U.S.C. § 60541(g) or compassionate release under 18 U.S.C. § 3582(c).

                                  Argument

     I.     Federal prisoners are already being considered for
            home confinement during the COVID-19 pandemic, and
            Miller should not be permitted to cut in line over more
            vulnerable ones.

               A. As of late last week, the Bureau of Prisons has
                  new authority to place federal prisoners in home
                  confinement.

       The Bureau of Prisons is already increasing the placement of

 federal prisoners in home confinement based on COVID-19—and its

 authority to do so has now been expanded. Until Friday, 18 U.S.C.

 § 3624(c)(2) authorized the Bureau of Prisons “to place a prisoner in

 home confinement” only “for the shorter of 10 percent of the term of

 imprisonment of that prisoner or 6 months.” Id. But the legislation


                                       4
Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2078 Filed 03/30/20 Page 5 of 21




 enacted last Friday now temporarily permits the Bureau of Prisons to

 “lengthen the maximum amount of time for which [it] is authorized to

 place a prisoner in home confinement” under § 3624(c)(2). Coronavirus

 Aid, Relief, and Economic Security Act, § 12003(b)(2) (enacted Mar. 27,

 2020). Under this legislation, then, the Bureau of Prisons’ home-

 confinement authority during the COVID-19 pandemic is no longer

 capped by the time period in § 3624(c)(2).

       There’s more. On Thursday evening, the Attorney General issued

 a memorandum to the Bureau of Prisons, directing it to prioritize its

 use of the “various statutory authorities to grant home confinement for

 inmates seeking transfer in connection with the ongoing COVID-19

 pandemic.” (Attorney General’s Directive to BOP, at 1 (attached as Ex.

 1)). The Attorney General’s directive reminds the Bureau of Prisons to

 consider “the statutory requirements for home confinement.” (Id.).

 These statutory requirements include the requirements in 18 U.S.C.

 § 3624(c) and (g) for home confinement in general, as well as the

 requirements in 34 U.S.C. § 60541(g) for some elderly and terminally ill

 offenders. The directive also requires the Bureau of Prisons to identify

 the inmates most at risk from COVID-19 and “to consider the totality of



                                      5
Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2079 Filed 03/30/20 Page 6 of 21




 circumstances for each individual inmate” in deciding whether home

 confinement is appropriate. (Attorney General’s Directive to BOP, at 1).

       For each inmate, the directive requires the Bureau of Prisons to

 balance three general considerations:

      1.) The inmate’s age and vulnerability to COVID-19;

      2.) Whether home confinement would increase, rather than

          decrease, the inmate’s risk of contracting COVID-19; and

      3.) Whether the inmate’s release into home confinement would

          risk public safety.

 (Id., 1–2). Evaluating the inmate’s risk to the public requires evaluating

 not only the inmate’s crime of conviction, but also his criminal history,

 the resources and security level of his prison facility, his disciplinary

 record in prison, and his risk of recidivism. (Id.).

       That makes sense. The Bureau of Prisons cannot open its

 facilities’ gates indiscriminately and unleash tens of thousands of prison

 inmates, all at once, en masse, on the public at large. That is true in

 normal times, and it is particularly true given the strain on our first

 responders right now. Recent news reports, for instance, have confirmed

 that a significant percentage of local law enforcement in many cities has



                                       6
Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2080 Filed 03/30/20 Page 7 of 21




 either contracted COVID-19 or been placed under quarantine. Officers

 who remain on the job are increasingly stretched to their limits. There

 are real risks to public safety from that strain on law enforcement, and

 those risks will only increase if police are faced with a sudden influx of

 prison inmates into the community. And that is just one reason, among

 many, why the Bureau of Prisons has to prioritize releasing inmates

 who are the most vulnerable to COVID-19 and whose release would

 least endanger public safety.

       Another reason is the dilemma that everyone will face if an

 incorrigible inmate is released on home confinement and then either

 violates his release conditions or commits additional crimes. The home

 confinement statutes permit—and in some instances, require—the

 Bureau of Prisons to revoke home confinement and re-incarcerate an

 inmate if he reoffends. 18 U.S.C. § 3624(g)(5); 34 U.S.C. § 60541(g)(2).

 This means that if an inmate is released and then commits a serious

 crime, the Bureau of Prisons and the justice system will face a difficult

 choice: either (i) violate the statute, permit the inmate to remain free,

 and give him de facto authorization to continue harming the public as

 much as he pleases, or (ii) return the inmate to custody and risk him



                                      7
Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2081 Filed 03/30/20 Page 8 of 21




 bringing COVID-19 into the prison system and placing other inmates at

 risk. That is all the more reason to get the initial release decision right,

 and it is why the Bureau of Prisons must balance the different

 considerations that govern whether an inmate should be granted home

 confinement.

             B. Even assuming Miller is eligible for home
                confinement, he should not be permitted to line-
                jump.

       Because of his age and medical condition, Miller might be granted

 home confinement under the new legislation and Attorney General’s

 directive. Then again, he might not. But either way, he should not be

 permitted to push his way in the queue past other inmates who are less

 dangerous and more vulnerable than he is. At age 69, Miller is older

 than most inmates, but he is still younger than many. And even

 assuming Miller’s heart and liver conditions increase his risk from

 illness, there are undoubtedly other inmates whose medical conditions

 are more dire and who are more at risk from COVID-19—and whose

 evaluation and potential release should take priority over Miller’s.

 Miller should not be permitted to cut in front of those other, more

 vulnerable inmates.



                                      8
Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2082 Filed 03/30/20 Page 9 of 21




       Miller also downplays his criminal history and risk to the public,

 which the Bureau of Prisons must weigh here. Miller is no mass

 murderer or child rapist—but he’s no first-time, low-level offender,

 either. Miller has prior burglary and drug convictions, and he was

 convicted here of leading a large heroin and cocaine conspiracy while

 illegally armed with a firearm. So it is at least questionable whether

 Miller would cease engaging in serious criminal conduct and abide by

 the terms of any home confinement, much less adhere to the CDC’s

 social-distancing protocols. But again, that risk to the public, whatever

 it may be, is something that the Bureau of Prisons must evaluate

 alongside Miller’s age and medical condition in determining whether

 Miller should be granted home confinement.

       Further, even if the Bureau of Prisons decided to release Miller

 into home confinement, it could not do so immediately. To protect both

 the inmates and the public, any inmate who is released into home

 confinement must first be placed “in a mandatory 14-day quarantine.”

 (Attorney General’s Directive to BOP, at 2). The Bureau of Prisons

 must also ensure that any home-confinement location is suitable for

 release, does not place the prisoner at an even greater risk of



                                      9
Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2083 Filed 03/30/20 Page 10 of 21




  contracting COVID-19, and does not place members of the public at risk

  from the inmate. (Id.). And the Bureau of Prisons must set up location

  monitoring for each inmate released into home confinement. (Id.). That

  process cannot happen overnight; nor can it handle every potentially

  eligible inmate simultaneously. The Bureau of Prisons should therefore

  be permitted to prioritize the inmates who are least dangerous to the

  public and most vulnerable to COVID-19. Once again, Miller should not

  be permitted to line-jump.

       In the meantime, the Bureau of Prisons is also working around

  the clock to protect any inmates who are not eligible for immediate

  release. The Bureau of Prisons is taking aggressive measures to

  mitigate the spread of COVID-19 in its facilities, including:

  (1) suspension of social visits, while giving inmates an additional 500

  telephone minutes per month; (2) suspension of inmate internal

  movement, with limited exceptions such as for local medical trips; (3)

  suspension of in-person legal visits; (4) enhanced health screening for

  staff in areas of sustained community transmission; and (5) protocols

  for inmates, including screening for all new arrivals, quarantine for at-

  risk asymptomatic inmates, and isolation and testing of symptomatic



                                      10
Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2084 Filed 03/30/20 Page 11 of 21




  inmates. See BOP COVID-19 Action Plan. No plan is perfect, but the

  Bureau of Prisons’ measures will help ensure that federal inmates

  remain protected from COVID-19 and receive any required medical

  care during these difficult times.

             C. The Bureau of Prisons’ decisions are not subject
                to judicial review—much less preemptively.

       In any event, the Court has no jurisdiction to review the Bureau of

 Prisons’ decisions as to which inmates are, or are not, granted home

 confinement. Congress has wisely chosen not to invite hundreds of

 individual federal judges to all try their hands, simultaneously, at

 prison administration. Neither § 3624(c) nor § 60541(g) thus contains

 any provision for judicial review. So to the extent Miller seeks relief

 from this Court to order his release into home confinement, his motion

 must be dismissed for lack of jurisdiction. See Kim v. United States,

 2010 WL 2813770, at *4 (D. Haw. July 14, 2010) (“[T]he statute does

 not provide the courts with authority to interfere with the authority of

 the Attorney General to administer the program.”); United States v.

 Garza, 2020 WL 1485782 (S.D. Cal. Mar. 27, 2020) (recognizing that

 “the Court lacks authority to designate home confinement”); United

 States v. Brown, 2020 WL 1479129, at *1 (D. Md. Mar. 26, 2020) (“It is


                                       11
Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2085 Filed 03/30/20 Page 12 of 21




 inherently the authority of the Bureau of Prisons to transfer an inmate

 to home confinement, pursuant to 18 U.S.C. § 3624(c).”).

       That is especially true here, because Miller is seeking release from

 this Court before permitting the Bureau of Prisons to evaluate whether

 he is a good candidate for home confinement. Even in other contexts,

 when limited judicial review of prison administration is appropriate,

 inmates are required to exhaust their administrative remedies before

 challenging “events or conditions relating to their custody.” Little v.

 Hopkins, 638 F.2d 953, 953 (6th Cir. 1981). There is no basis for Miller

 to preempt that administrative process here—particularly given that

 judicial review of any home-confinement decisions is not permitted at

 all. Miller, in short, is asking for relief in the wrong forum.

    II.   Miller is not eligible for compassionate release.

       Section 603(b) of the First Step Act of 2018 amended 18 U.S.C.

 § 3582 to afford inmates the right to seek compassionate release on

 their own motion, when previously only the Bureau of Prisons’ Director

 could do so. But first, defendants must request compassionate release

 and exhaust their administrative remedies with the Bureau of Prisons,

 or wait 30 days in the event the Bureau of Prisons fails to act on their



                                      12
Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2086 Filed 03/30/20 Page 13 of 21




 request. See 18 U.S.C. § 3582(c)(1)(A). Second, a court may only grant

 compassionate release based on an individual defendant’s

 “extraordinary and compelling reasons,” which the defendant has the

 burden of showing. See United States v. Hamilton, 715 F.3d 328, 327

 (11th Cir. 2013). And third, a court must consider the factors set forth

 in 18 U.S.C. § 3553(a) and determine that the “defendant is not a

 danger to the safety of any other person or to the community.” U.S.S.G.

 § 1B1.13.

             A. The Court lacks jurisdiction because Miller has
                not exhausted his administrative remedies.

       Miller has not yet sought compassionate release from the Bureau

 of Prisons based on COVID-19. Although Miller previously and

 unsuccessfully sought compassionate release from the Bureau of

 Prisons in May 2019, he has not moved for compassionate release or

 exhausted his administrative remedies based on his risk from COVID-

 19. Consequently, the Court lacks jurisdiction to consider the pending

 motion and must dismiss it. See, e.g., United States v. Miller, No. 16-

 CR-00269, 2020 WL 113349, at *2 (D. Idaho Jan. 8, 2020) (“Miller’s

 motion will be dismissed without prejudice. Miller is free to refile it

 after fully exhausting the Bureau of Prison’s administrative appeals


                                      13
Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2087 Filed 03/30/20 Page 14 of 21




 process.”); United States v. Eberhart, No. 13-CR-00313, 2020 WL

 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“Because defendant has not

 satisfied the exhaustion requirement, the court lacks authority to grant

 relief [based on COVID-19] under § 3582(c)(1)(A)(i).”).

             B. Miller is not eligible for compassionate release.

       Even if Miller had exhausted his administrative remedies, the

 First Step Act did not change the substantive requirement that a

 sentence reduction be “consistent with applicable policy statements

 issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Nor

 did Congress remove the directive that the Commission, not the

 judiciary, adopt policies regarding “what should be considered

 extraordinary and compelling reasons for sentence reduction.” 28 U.S.C.

 § 994(a)(2)(C) & (t). The Commission has fulfilled Congress’s directive

 in U.S.S.G. § 1B1.13, which limits “extraordinary and compelling

 reasons” to four categories: (1) the inmate’s medical condition; (2) the

 inmate’s age; (3) the inmate’s family circumstances; and (4) other

 reasons “[a]s determined by the Director of the Bureau of Prisons.”

       Miller relies on his medical condition and age, but he is not

 eligible for compassionate release on either basis. Miller’s medical



                                      14
Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2088 Filed 03/30/20 Page 15 of 21




 condition has not reached the “terminal” phase with an “end of life

 trajectory”; nor is Miller unable to provide “self-care” due to a medical

 condition “from which he is not expected to recover.” U.S.S.G. § 1B1.13,

 application note 1(A)(i)-(ii). Rather, the concern is that Miller could

 contract COVID-19 and the virus could jeopardize Miller’s health. Yet

 Miller has not contracted the illness, and his speculation is not enough

 to satisfy § 1B1.13’s criteria. And with respect to his age, Miller does

 not satisfy the requirement that he “have served at least 10 years or 75

 percent” of his sentence. U.S.S.G. § 1B1.13, application note 1(B)(iii). As

 noted above, Miller was sentenced in 2018 and has barely served a third

 of his term of incarceration.

       Nor is Miller eligible for compassionate release based on the

 “other reasons” category. With respect to that category, the Bureau of

 Prisons has issued Program Statement 5050.50, which contains

 standards for eligibility that are related to but somewhat more

 extensive than the first three categories. Miller has not shown that he

 satisfies those standards, and the COVID-19 pandemic does nothing to

 change that. See United States v. Heromin, 2019 WL 2411311, at *2

 (M.D. Fla. June 7, 2019) (“Without his medical provider corroborating



                                      15
Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2089 Filed 03/30/20 Page 16 of 21




 either of these requirements, Herman has not shown a foundation for

 compassionate release based on his medical condition.”).

        Further, because Congress has mandated that “other reasons” for

 eligibility be determined by the Bureau of Prisons, not the judiciary, the

 Court lacks the authority to grant compassionate release based on the

 threat to Miller posed by the COVID-19 pandemic. See United States v.

 Lynn, 2019 WL 3805349, at *4-5 (S.D. Ala. Aug. 13, 2019); United

 States v. Shields, 2019 WL 2359231, at *4 (N.D. Cal. June 4, 2019);

 United States v. Willingham, 2019 WL 6733028, at *2 (S.D. Ga. Dec. 10,

 2019); United States v. McGraw, 2019 WL 2059488, *2 (S.D. Ind. 2019);

 United States v. Washington, 2019 WL 6220984, at *2 (E.D. Ky. Nov.

 21, 2019); United States v. Willis, 382 F. Supp. 3d 1185, 1187 (D.N.M.

 2019); United States v. Ebbers, 2020 WL 91399, *4 (S.D.N.Y. Jan. 8,

 2020); United States v. Overcash, 2019 WL 1472104, at *2 (W.D.N.C.

 Apr. 3, 2019); United States v. York, 2019 WL 3241166, at *4 (E.D.

 Tenn. July 18, 2019).

       Even if such judicial authority existed, the COVID-19 pandemic

 does not qualify as the type of defendant-specific reason permitting

 compassionate release for a defendant like Miller. There are few



                                      16
Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2090 Filed 03/30/20 Page 17 of 21




 confirmed cases of COVID-19 within the Bureau of Prisons system.

 Miller has not contracted COVID-19, and his medical condition is

 stable, with professionals tending to his medical needs. The Bureau of

 Prisons’ precautionary measures have also reduced the risk from

 COVID-19 to Miller and other inmates. And if COVID-19, standing

 alone, qualified as an “extraordinary and compelling reason[]” for relief,

 there would be no limiting principle: any defendant, no matter his

 actual risk from COVID-19, would be immediately eligible for

 compassionate release. Nothing in the statute or U.S.S.G. § 1B1.13

 supports that unbounded interpretation.

             C. Relief is improper considering the factors set
                forth in 18 U.S.C. § 3553(a) and the danger Miller
                poses to others.

       Even when a defendant is statutorily eligible for a sentence

 reduction based on an “extraordinary and compelling reason,”

 compassionate release is not necessarily appropriate. Before ordering

 relief, courts must consider the factors set forth in 18 U.S.C. § 3553(a)

 and determine that the “defendant is not a danger to the safety of any

 other person or to the community.” U.S.S.G. § 1B1.13.




                                      17
Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2091 Filed 03/30/20 Page 18 of 21




       Here, “the nature and circumstances” of Miller’s crimes weigh

 against relief. 18 U.S.C. § 3553(a)(1). Miller was the leader and

 organizer of a relatively extensive heroin and cocaine conspiracy. He

 was also armed, despite his prior felony convictions. Those crimes posed

 a significant danger to the community.

       Miller’s “history and characteristics” likewise do not support

 relief. 18 U.S.C. § 3553(a)(1). Miller has prior burglary and drug

 convictions. And despite any arguments that his age now makes him

 less likely to reoffend, he was in his early 60s when he led the drug

 conspiracy here. Miller used his age and experience to lead and organize

 a criminal conspiracy. This is not a case of youthful indiscretion. Nor is

 there any reason to think Miller has been rehabilitated during the short

 time he’s served on this sentence. So although Miller’s age and medical

 conditions are appropriate considerations, they were already factored

 into the lenient sentence that Miller received. Relying on them as a

 basis for additional leniency would not reflect the seriousness of Miller’s

 crimes, deter him from criminal activity, or protect the public. 18 U.S.C.

 § 3553(a)(2).




                                      18
Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2092 Filed 03/30/20 Page 19 of 21




       In view of the sentencing factors, compassionate release would be

 improper here. On top of that, based on his criminal history and offense

 conduct, one cannot conclude that Miller “is not a danger to the safety of

 any other person or to the community,” U.S.S.G. § 1B1.13(2), which

 independently precludes relief.




                                      19
Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2093 Filed 03/30/20 Page 20 of 21




                                 Conclusion

        Miller’s motion for this Court to order his release should be

 denied.


                                           Respectfully submitted,

                                           MATTHEW SCHNEIDER
                                           United States Attorney

                                           s/ Brant Cook
                                           Assistant U.S. Attorney
                                           211 West Fort Street, Suite 2001
                                           Detroit, MI 48226
                                           (313) 226-9756
                                           brant.cook@usdoj.gov
 Dated: March 30, 2020




                                      20
Case 2:16-cr-20222-AJT-RSW ECF No. 373, PageID.2094 Filed 03/30/20 Page 21 of 21




                            Certificate of Service

       I certify that on March 30, 2020, I electronically filed the foregoing

 document with the Clerk of the Court for the Eastern District of

 Michigan using the ECF system, which will send notification of the

 filing to all users of record.

                                           s/ Brant Cook
                                           Assistant U.S. Attorney




                                      21
